Title: To Thomas Jefferson from Robert T. Rawle, 22 March 1808
From: Rawle, Robert T.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Philad March 22d. 1808
                        

                        Having now in the Press a work of which the Accompanying volume is the first part and presuming so rare and Extraordinary a production could not but prove acceptable to every man of true Science I have taken the liberty of addressing you a copy from 
                  Your most obedient Servant.
                        
                            R T. Rawle
                     
                        
                    